DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101/112

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 and 14 are rejected under 35 U.S.C. 101 because the claimed invention is not supported by either a specific and substantial asserted utility or a well-established utility.
Claims 5 and 14 recite a use and a context for that use without positively reciting any process steps.  The claims fail to comply with 35 U.S.C. 101 because they do not recite a process, machine, manufacture, or composition of matter. 
Claims 5 and 14 also rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. Specifically, because the claimed invention is not supported by either a specific and substantial asserted utility or a well-established utility for the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 9, and 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-5 and 12-14 include recite a polymer with a “low” dielectric constant.  The term "low" in Claims 1-5 and 12-14 is a relative term which renders the claim indefinite.  The term "low" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Based on the claims and specification, one of ordinary skill in the art would be unable to determine the range or degree of dielectric constant values included within the scope of the claims.  
Claims 4, 9, 11, and 13 recite that “the polymer is a powder material, a fiber material, or a thin film material.”  It is unclear whether the claimed polymer is required to be in the form of a powder, fiber, or thin film; or if these limitations relate to intended uses for which the claimed polymer is suitable.  Therefore, the full metes and bounds of Claims 4, 9, 11, and 13 cannot be determined.
Where a claim is subject to more than one interpretation and at least one interpretation would render the claim unpatentable over the prior art, an appropriate course of action is for the examiner to enter two rejections: (A) a rejection based on indefiniteness under 35 U.S.C. 112, second paragraph; and (B) a rejection over the prior art based on the interpretation of the claims which renders the prior art applicable. See MPEP 2173.06.  For the purpose of examination on the merits, Claims 4, 9, 11, and 13 will be interpreted as relating to intended uses for which the claimed polymer is suitable.  
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14 are are rejected under 35 U.S.C. 103 as being unpatentable over Zhenguo et al. (CN104341593A, cited in Applicant’s IDS; machine translation referred to herein).
Regarding Claims 1, 3, 6, and 8, Zhenguo teaches a polyimide with low dielectric properties (Abstract).  The polyimide contains the following structural units (p. 3, [0014]-[0015]):

    PNG
    media_image1.png
    99
    151
    media_image1.png
    Greyscale

X is a tetravalent aromatic group.  The Y group is a diamine residue having one of the following structures:

    PNG
    media_image2.png
    246
    572
    media_image2.png
    Greyscale

Ar1-Ar4 are defined at page 3, [0018] - page 4, [0020].  
These three structures may be more generally depicted as follows:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

where Arx represents the substituted aryl groups shown in structures I-III above.
The Y groups shown above differ from the claimed side group structure in that the side chain benzene ring is substituted at the para position rather than the meta position as claimed.  This difference is illustrated below:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

The Y group structures taught by Zhenguo are position isomers of the claimed invention, differing only in the point of substitution on the side chain benzene ring.  
Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.  In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978).  MPEP 2144.09(II).
In addition to sharing close structural similarity, the claimed polymer and Zhenguo’s polymer share similar utilities.  Zhenguo’s polymers have low dielectric properties and are useful in high-tech applications such as electronics, microelectronics, information, aeronautics, and astronautics, and especially very large integrated circuits (Abstract).  The same utilities are contemplated in the Abstract of the instant application.  
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Zhenguo to obtain compounds substituted at the meta position as claimed rather than the para position, as such compounds share close structural similarity and are shown to have similar utilities.  A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities.  "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties."  In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979); MPEP 2144.09(I).  Modification in this way of Zhenguo’s polyimides comprising the Y groups shown above reads on Claims 1 and 3.  Forming such compounds reads on the method of Claims 6 and 8.
Regarding Claims 2, 7, 10, and 12, suitable Ar1 groups include phenyl, biphenyl, and triphenyl (p. 3, [0018]).  Including these groups in the modified polyimide reads on formula I where n=0, 1, or 2; X1 is represented by one of the three structures in the second row of structures; and Y1 is H.
Regarding Claims 4, 9, 11, and 13, the polyimide can be made into powder or film materials (p. 7, [0033]).  
Regarding Claims 5 and 14, the polyimide is used to prepare low dielectric materials (p. 7, [0033]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733.  The examiner can normally be reached on 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 

/ROBERT S JONES JR/Primary Examiner, Art Unit 1762